Name: Commission Regulation (EC) No 2122/98 of 2 October 1998 fixing the production levies in the sugar sector for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  EU finance;  beverages and sugar;  marketing
 Date Published: nan

 EN Official Journal of the European Communities3. 10. 98 L 268/27 COMMISSION REGULATION (EC) No 2122/98 of 2 October 1998 fixing the production levies in the sugar sector for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1148/98 (2), and in particular Articles 28(8) and 28a(5) thereof, Whereas Article 7(1) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (3), as last amended by Regulation (EC) No 392/94 (4), provides that the basic production levy and the B levy together with, if required, the coefficient referred to in Article 28a(2) of Regulation (EEC) No 1785/81 for sugar, isoglucose and inulin syrup are to be fixed before 15 October in respect of the preceding marketing year; Whereas Commission Regulation (EC) No 1753/97 (5) increased, for the 1997/98 marketing year, the maximum amount referred to in the first indent of Article 28(4) of Regulation (EEC) No 1785/81 to 37,5 % of the interven- tion price for white sugar; Whereas the estimated total loss recorded in accordance with Article 28(1) and (2) of Regulation (EEC) No 1785/81 necessitates in respect of the 1997/98 marketing year, the retention of the maximum amounts referred to in Article 28(3) of the said Regulation in so far as the basic produc- tion levy is concerned and the taking into account of an amount equal to 36,8891 % of the intervention price for white sugar for the calculation of the B levy in conformity with Article 28(4) and (5) of the same Regulation; Whereas the total uncovered loss recorded on the basis of the known information and in application of Article 28(1) and (2) of Regulation (EEC) No 1785/81 is covered in its entirety by the receipts from the basic production levy and the B levy; whereas the coefficient referred to in Article 28a(2) of the said Regulation should not as a consequence be fixed for the 1997/98 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The production levies in the sugar sector for the 1997/98 marketing year are hereby fixed as follows: (a) ECU 1,2638 per 100 kilograms of white sugar as the basic production levy on A sugar and B sugar; (b) ECU 23,3102 per 100 kilograms of white sugar as the B levy on B sugar; (c) ECU 0,5330 per 100 kilograms of dry matter as the basic production levy on A isoglucose and B isoglu- cose; (d) ECU 9,7833 per 100 kilograms of dry matter as the B levy on B isoglucose; (e) ECU 1,2638 per 100 kilograms of dry matter equi- valent sugar/isoglucose of the basic production levy on A inulin syrup and B inulin syrup; (f) ECU 23,3102 per 100 kilograms of dry matter equi- valent sugar/isoglucose as the B levy on B inulin syrup. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 158, 9. 6. 1982, p. 17. (4) OJ L 53, 24. 2. 1994, p. 7. (5) OJ L 248, 11. 9. 1997, p. 1. EN Official Journal of the European Communities 3. 10. 98L 268/28 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1998. For the Commission Franz FISCHLER Member of the Commission